Title: From James Madison to Rufus King, 23 December 1802
From: Madison, James
To: King, Rufus


Sir,
Department of State, December 23d. 1802
In the latter end of last month we received information from New Orleans of the interdiction of the deposit there for our merchandize, stipulated by the Treaty with Spain; without an equivalent establishment being assigned. A copy of the Intendant’s proclamation to that effect is inclosed. Private accounts render it probable that the Governor of the Province openly dissented from that Act, but private letters of so late a date as the 29th Octr. inform us that it is still enforced. The Legislature of Kentucky have voted a memorial to Congress complaining of it, and they will probably be followed by other portions of the Western people. Should it not be revoked before the time for the descent of the Boats in the Spring, both the injury and irritation proceeding from it will be greatly increased. The House of Representatives passed a resolution on the 17 of this Month calling for information upon this subject, a copy of which, if it should be printed early enough, will be inclosed. The result of their deliberations cannot be anticipated: but I may hazard the remark, that whilst we have no clear foundation on which to impute this infraction to orders from the Spanish Government, it would be contrary to the duty, policy and character of our own to resort, for redress, in the first instance, to the use of force.
It appears that in consequence of an Act of Parliament of the 22d of June last, which revokes the power given to the King in Council by former Acts, to make certain relaxations of the navigation Act, that we are excluded from carrying cotton of foreign growth for the consumption of Great Britain. This was to be expected among the consequences of the peace: but as it may affect the carriage of our productions from the deposit at New Orleans, a possible cause of embarrassment is foreseen in it. It has been supposed that by touching at one of the Atlantic ports of the United States, and, in addition to the proper certificate, obtaining a clearance there, vessels originally loaded with our productions at New Orleans will be admitted to an entry in Great Britain. But as this is uncertain and as every vessel may not take such a precaution, owing to ignorance of the Act of Parliament, or from the inconvenience of the precaution itself, difficulties may arise. It has also been supposed, that clearances made out in blank at our nearest port up the Mississippi and issued by a subordinate officer, residing at New Orleans and authorized by the Collector of such american port, would perform, as nearly as circumstances admit, the conditions established by the British laws, as necessary to an entry. This arrangement however, if it should be preferred, would require the sanction of Congress and might not be acceptable to the Spanish authorities. A permanent regulation to suit all parties must necessarily be left for future adjustment. In the mean time the President wishes you to facilitate the entry of our vessels as far as is practicable, by representations to the British Government of the peculiar situation of the port of New Orleans as connected with our Western Country, the value of our trade from it, the nature of the productions in which that trade is occupied, and the imperfect knowledge we yet have of the operation of their laws upon it. That you may form an idea of the importance of carrying in our own vessels the cotton coming down the Mississippi from the American Territory, I inclose a copy of a letter lately received from Mr Meeker a merchant of information in Philadelphia. It is probable however that his general estimates are somewhat over-rated. The imperfect returns received at the Treasury from the Western Custom Houses do not admit of a statement of the whole amount of goods carried down the Mississippi in any given year, but in 1801 from the Districts of Kentucky and Mississippi the amount was Dolls 1,623.672
For the first half of this year from Kentucky only 591,432
 
January 3d. 1803
The delay in the sailing of the British Packet by which this is forwarded gives an opportunity of adding, that since the date of the above a letter has been received from Governor Claiborne of the Mississippi Territory, inclosing one from the Governor of Louisiana, which says that the suspension of the deposit by the Intendant was without orders from the Spanish Government, and that the measure did not accord with his judgment. He observes also that he had communicated the proceeding to the Gove⟨r⟩nor of the Havana who has some kind of superintendance over the authorities at New Orleans. This information strengthens the hope that the irregularity may be corrected before it can have wrought extensive injury to our Mississippi commerce. The occurrence has drawn forth the clearest indications not only of the sensibility of the Western Country with respect to the navigation of the Mississippi, but of the sympathy of their Atlantic fellow citizens on the subject. I have the honor to be very respectfully, Sir, your Obt Sert
James Madison
 

   
   RC (TxU); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM. Enclosures not found, but see nn. 1 and 6.



   
   For the proclamation, see Hũlings to JM, 18 Oct. 1802, n. 1.



   
   See Robert Johnson to JM, 5 Dec. 1802, and n. 2.



   
   See JM to Jefferson, 21 Dec. 1802, and n. 1.



   
   On 23 Dec. 1802 JM sent Robert R. Livingston a letter that is nearly identical to his letter to King to this point and that includes the 3 Jan. postscript (letterbook copy, DNA: RG 59, IM, vol. 6; Tr, NHi: Livingston Papers, vol. 2). The letter to Livingston lacks the succeeding paragraph discussing the importation of cotton into Great Britain from New Orleans.



   
   See James Maury to JM, 14 Sept. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:581 and n.), and Maury to JM, 10 Nov. 1802.



   
   Samuel Meeker to JM, 4 Dec. 1802.



   
   Claiborne to JM, 25 Nov. 1802.


